July 10, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                        ROBERT DEAN BETTS, JR., Appellant

NO. 14-11-00267-CV                          V.

                             LOVER BETTS, Appellee
                        ________________________________

       This cause, an appeal of a judgment signed February 23, 2011, was heard on the
transcript of the record. We have inspected the record and find no error in the judgment.
We order the judgment of the court below AFFIRMED.

      We order appellant Robert Dean Betts Jr. to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.